Citation Nr: 0601419	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-66 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bladder cancer, on a 
direct basis, or based on exposure to herbicides.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  
The case was remanded in April 2001 and June 2004, for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bladder cancer on a 
direct basis or as due to herbicide exposure in Vietnam.  

In the Board's April 2001 remand, the RO was directed to 
schedule the veteran for an examination to help determine if 
there was a relationship between the veteran's bladder cancer 
and active military service to include exposure to herbicides 
or whether it was due to some other cause.  In its review of 
the examination report, the Board found that the opinion was 
confined to exposure to herbicides and specifically to Agent 
Orange.  The examiner did not address whether anything else 
associated with the veteran's service was linked to bladder 
cancer, as required by the remand.  

In the June 2004 remand, the Board asked that the issue of 
service connection on a direct basis be addressed.  The 
examiner who performed the veteran's March 2002 examination, 
Charles F. Friend, MD, was asked to give an opinion as to 
whether it was at least as likely as not that the veteran's 
bladder cancer was related to his active military service.  
He again directed his answer to Agent Orange exposure, and 
not whether it occurred on a direct basis during active 
service.  His opinion was equivocal and directly contradicted 
his initial opinion provided during the March 2002 VA 
examination.  No supporting rationale was provided.  

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand was necessary due to a failure of the Board's 
directives in a prior remand.  The Court further held, that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
another examination with a different 
physician to ascertain the nature and 
etiology of the veteran's bladder cancer.  
All tests and studies needed to make this 
determination should be ordered.  Based 
upon the examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that the 
veteran has bladder cancer related to his 
active military service on a direct basis 
and/or as a result of exposure to 
herbicides.  

2.  The veteran must be given adequate 
notice of the date and place of any 
examination, if so requested.  A copy of 
all notifications must be associated with 
the claims file.  The veteran is hereby 
advised that failure to report to a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
this claim.  

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


